Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,4,6,13,14 rejected under 35 U.S.C. 101 because Mentha sp as well as M. spicata, M. arvensis, M. piperata are natural products. A combination of either Mentha sp , M. spicata, M. arvensis or M. piperata would yield a natural product because water(carrier) is also a natural product. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9-12,15,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tang(CN 107372642A; 20171124). Tang teaches, an “improved environmentally friendly pesticide is prepd. with Brucea javanica ext. 13-15, triethanolamine 65-74, plant immunity regulator 4-8, organosiloxane 18-24, oxymycin 6-8, potassium sulfate 12-14, Mentha haplocalyx 15-25, magnesium sulfate 11-13, ethanol 11-14, sodium tripolyphosphate 15-20, polyoxyethylene 9-12, polyoxyethylene 11-13, n-octanol 4-6, alkyl benzene sulfonic acid 23-37, alum 8-12, polyethylene
 glycol 10-16, xylol 6-8, thiram 3-6, carbendazim 8-13, and metalaxyl 7-12 wt. parts.  The inventive improved environmentally friendly pesticide has advantages of scientific formula, low cost, obvious weed   control effect, good safety to human, animal and tree, small toxicity, and no harm.” Mentha haplocalyx is a hybrid. See abstract. See abstract.


Claim(s) 1,4,11-13,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Isik et al.( Allelopathic potential of some essential oil bearing plant extracts on common lambsquarters (Chenopodium album L.), Revista de Chimie (Bucharest, Romania), 2016, 67(3), 455-9. Isik et al. teach, “Allelopathy can be regarded as a component of biol. control in which plants are used to reduce development of other plants.  Allelopathy refers to the direct or indirect chem. effects of one plant on the germination, growth or development of neighboring plants.  The allelopathic effects of exts. of mint (Mentha piperita L.), thyme (Thymus vulgaris  L.),rosemary (Rosmarinus officinalis L.), coriander (Coriandrum sativum L.) and sage (Salvia officinalis L.) on seed germination and some growth characteristics of common lambsquarters (Chenopodium album L.) were investigated.  Aq. exts. of arom. plants at 0, 1, 2.5, 5, 10 and 20 % concns. were applied to det. their inhibition effects on seed germination; seedling shoot and root length of C. album seed under lab. conditions. The exts. of tested plant species caused inhibitory effects on seed germination and seedling length of C. album.  Allolapaticity increases progressively with the increasing ext. concn.  The results showed that total germination inhibition of C. album depended on the ext. concn.; ranged from %13 to 100.  The max. inhibition (100%) rate for germination was obtained from the highest ext. concn. for all test species.  Exts. of mint, thyme, rosemary, coriander and sage could be used as alternatives herbicides.” See abstract.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,4,7,9,12,15,20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Bessette(WO 2000051436 A1   20000908). Bessette teaches, “Herbicidal   compns. contg. plant essential oils or their components, such as aldehyde C16 (pure), amyl cinnamic aldehyde, amyl salicylate, anisic aldehyde, benzyl alc., benzyl acetate cinnamaldehyde, cinnamic alc., α-terpineol, carvacrol, carveol, citral, citronellal, citronellol, p-cymene, di-Et phthalate, di-Me salicylate, dipropylene glycol, eucalyptol (cineole) eugenol, iso- eugenol, galaxolide, geraniol, guaiacol, ionone, d-limonene, mentha   piperita  , menthol, Me anthranilate, Me ionone, Me salicylate, α-phellandrene, pennyroyal oil, perillaldehyde, 1- or 2-Ph Et alc., 1- or 2-Ph Et propionate,
piperonal, piperonyl acetate, piperonyl alc., D-pulegone, terpinen-4-ol, terpinyl acetate, 4-tert butylcyclohexyl acetate, thyme oil (white or red), thymol, metabolites of trans-anethole, vanillin, and Et vanillin, and mixts. or blends thereof, optionally contg. a surface-active agent, and a conventional herbicide   glyphosate or 2,4-D, for weeds   and grasses control.  Herbicidal   toxicity of the compds. was tested oncabbage and dandelion.” See abstract.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,2,4,7,9,11,15,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al.( CN 105028527A; 20151111). Chen et al. teach, “Preparation of composite herbicide involves pulverizing parsley, mint, cedar sticks, Chinese prickly ash and white clover,sieving, extracting, filtering, concentrating, obtaining crude extract(A), adding crude extract (B), mixing, evaporating, adding tea saponin,camphor oil, penoxsulam, emulsifier, dispersant, thickener, structure modifier, antioxidant, preservatives and cottonseed oil, and mixing uniformly. The crude extract (B) is obtained by pulverizing garlic,fragrant flowers and guayule, sieving, extracting,filtering and concentrating.” Mint is mentha   piperita. See abstract.
Claim(s) 1,4,10-12,14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seidlova et al.( Bioherbicidal effects of peppermint (Mentha piperita) on selected weed species: a laboratory study), Biologia(Bratislava 1997, vol. 52, No. 1, pp. 85-90, 10 refs). Seidlova et al. teach, “The bioherbicidal effects of Mentha concentrate(prepared from dry foliage extracted in 96% alcohol)and pure extracted Mentha piperita essential oil were tested against 10 weed species. Weed seeds were cultured under in vitro conditions on Murashige and Skoog medium with the omission of growth regulators and vitamins, but containing different concentrations of the above bioagents. In most of the weed species under study the application of the
bioagents brought about a decrease in the percentage of weed seed germination and a reduction in shoot and root dry weight compared to the controls. Lower concentrations of the bioagents were found to have a stimulatory effect on the biomass dry weight of some weed species.” See abstract.

Claim(s) 1,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Khare(Environmental Technology & Innovation (2019), Volume 14). Khare teaches, “three essential oils (extracted from Eucalyptus citriodora Hook Ocimum basilicum L., and Mentha arvensis L) emulsions (EOEs) on Angallis arvensis, Cyperus rotundus, and Cynodon dactylon and microbial activity of the respective soils. The electrolyte leakage, visible injury, protein, chlorophyll content and stress enzymes (proline and lipid oxidase contents) of the plant were used to assess the phytotoxicity of the EOEs. Soil microbial biomass and soil enzymes (β-glucosidase, urease,and alkaline phosphatase) were used for evaluating the detrimental effect of oil on soil biological activities. Structural equation modeling was used to assess the relationship between the oil type and oil concentration with phytotoxicity and soil microbial activities. Results showed that the spraying of EOEs at different concentrations (50, 75 and 100 μl/ml)reduced the weed growth, root and shoot length in a dose-response manner. EOEs caused the disturbance in the membrane integrity and gave oxidative stress to the weed as evidenced by the increased in relative electrolyte leakage, proline and lipid oxidase
contents. The visible injury was more distinct from the spray of an emulsion of mentha oils as compared to that of the other two oils. Phytotoxicity was more prominent in A. arvensis followed by C. dactylon and C. rotundus. The reduction in soil microbial activity was observed after spraying of EOEs, however, it enhanced the activity of the β-glucosidase and alkaline phosphatase. Structural equation model suggests oxidative stress in the plant due to EOEs was the major reason for the phytotoxicity with negligible effect of soil biological activities. Hence, these EOEs could be the possible candidates for natural herbicide in organic agriculture system.” See abstract.
Claim Objection
Claims 3,5,8,16-19,21,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616